Name: 2000/522/EC: Commission Decision of 26 July 2000 amending Decision 97/634/EC accepting undertakings offered in connection with the anti-dumping and anti-subsidy proceedings concerning imports of farmed Atlantic salmon originating in Norway (notified under document number C(2000) 2299)
 Type: Decision
 Subject Matter: Europe;  international trade;  trade;  fisheries;  competition
 Date Published: 2000-08-18

 Avis juridique important|32000D05222000/522/EC: Commission Decision of 26 July 2000 amending Decision 97/634/EC accepting undertakings offered in connection with the anti-dumping and anti-subsidy proceedings concerning imports of farmed Atlantic salmon originating in Norway (notified under document number C(2000) 2299) Official Journal L 208 , 18/08/2000 P. 0047 - 0052Commission Decisionof 26 July 2000amending Decision 97/634/EC accepting undertakings offered in connection with the anti-dumping and anti-subsidy proceedings concerning imports of farmed Atlantic salmon originating in Norway(notified under document number C(2000) 2299)(2000/522/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1), as last amended by Regulation (EC) No 905/98(2), and in particular Article 8 thereof,Having regard to Council Regulation (EC) No 2026/97 of 6 October 1997 on protection against subsidised imports from countries not members of the European Community(3), and in particular Article 13 thereof,After consulting the Advisory Committee,Whereas:A. PREVIOUS PROCEDURE(1) On 31 August 1996, the Commission announced, by two separate notices published in the Official Journal of the European Communities, the initiation of an anti-dumping proceeding(4) as well as an anti-subsidy proceeding(5) in respect of imports of farmed Atlantic salmon originating in Norway.(2) The Commission sought and verified all informaton that it deemed necessary for the purpose of its definitive findings. As a result of this examination, it was established that definitive anti-dumping and countervailing measures should be adopted in order to eliminate the injurious effects of dumping and subsidisation. All interested parties were informed of the results of the investigation and were given the opportunity to comment thereon.(3) On 26 September 1997, the Commission adopted Decision 97/634/EC(6), accepting undertakings offered in connection with the two above-mentioned proceedings from the exporters listed in the Annex to the Decision and terminating the investigations in their respect.(4) On the same day, the Council, by Regulations (EC) No 1890/97(7) and (EC) No 1891/97(8) imposed anti-dumping and countervailing duties on imports of farmed Atlantic salmon originating in Norway. Imports of farmed Atlantic salmon exported by companies from which an undertaking had been accepted were exempted from that duty pursuant to Article 1(2) of those Regulations.(5) The above-mentioned Regulations set out the definitive findings and conclusions on all aspects of the investigations. The form of the duties having been reviewed, Regulations (EC) No 1890/97 were replaced by Council Regulation (EC) No 772/1999(9).B. OBLIGATIONS OF EXPORTERS WITH UNDERTAKINGS(6) The text of the undertakings provides that failure to submit a quarterly report of all sales transactions to the first unrelated customer in the Community within a prescribed time-limit would, except in case of force majeure, be construed as a violation of the undertaking.(7) For the fourth quarter of 1999, one Norwegian company, Fryseriet AS, failed to present such a sales report within the prescribed time limit, despite a reminder sent to it 24 hours before the quaterly deadline. The company was subsequently given an opportunity to inform the Commission of any reasons which may have prevented its report from being received within the time limit, however, no reply was received.(8) Fryseriet AS was then sent disclosure in writing concerning the essential facts and considerations on the basis of which it was intended to recommend the imposition of definitive duties against it. The company was also given an opportunity to submit comments and request a hearing, however, as before, it did not react.(9) In view of the above, it is considered necessary to withdraw acceptance of the undertaking offered by Fryseriet AS and to impose definitive anti-dumping and countervailing duties against it. Accordingly, the name of this company should be deleted from the Annex to Decision 97/634/EC which lists the companies from which undertakings are accepted.(10) In parallel to this Decision, the Council, by Regulation (EC) No 1783/2000(10), has also withdrawn the exemption from the anti-dumping and countervailing duties granted to this company.C. NEW EXPORTERS(11) Following the original imposition of definitive anti-dumping and countervailing duties, several Norwegian companies have made themselves known to the Commission claiming to be new exporters and requested, in accordance with Article 2 of Regulation (EC) No 772/1999 in conjuction with Article 11(4) of Regulation (EC) No 2026/97 that the exemption to the duties be extended to them.(12) In this regard, five such exporters, Emborg Foods Norge AS, Helle Mat AS, Norsea Food AS, Salmon Company Fjord Norway AS and Stella Polaris AS demonstrated that they had not exported the product concerned to the Community during the investigation period which led to the current anti-dumping and countervailing duties ("the original investigation period").(13) These companies also showed that they are not related to any of the companies in Norway which are subject to anti-dumping and countervailing duties. In addition, they provided evidence of exports of the product concerned to the Community after the original investigation period, or proof that they had entered into an irrevocable contractual obligation to export a significant amount of the product concerned to the Community.(14) The companies concerned have offered undertakings which are identical to those previously offered by other Norwegian companies exporting farmed Atlantic salmon originating in Norway. By doing so, they have all agreed to provide the Commission with regular and detailed information concerning their exports to the Community.(15) Since undertakings on such terms can be monitored effectively by the Commission, and their acceptance would eliminate the injurious effects of dumping and subsidisation, the offers are considered acceptable.(16) The companies concerned have been informed of the essential facts, considerations and obligations upon which acceptance of the undertakings given by them are based.(17) Their names should therefore be added to the list of companies from which undertakings are accepted in the Annex to Decision 97/634/EC.D. CHANGE OF NAME(18) Two other Norwegian exporters with undertakings, Agnefest AS and Norway Seafoods ASA advised the Commission that the names of the companies have changed to Rosfjord Seafood AS and Frionor AS respectively. The Commission has therefore verified and confirmed that there were no changes to the corporate structure which warranted a more detailed examination of the appropriateness of the companies maintaining their undertakings.(19) Accordingly, the names of these companies should be amended in the list of companies from which undertakings are accepted in the Annex to Decision 97/634/EC.E. CESSATION OF TRADING BY A NORWEGIAN COMPANY(20) The Commission has also been advised that another Norwegian company from which an undertaking was accepted, Atlantic King Stranda A/S, has ceased to trade and has been wound up. Accordingly, the name of this company should be deleted from the list of companies in the Annex to Decision 97/634/EC.F. AMENDMENT OF THE ANNEX TO DECISION 97/634/EC(21) The Advisory Committee has been consulted on all of the above changes and amendments to Decision 97/634/EC and has raised no objections.(22) For the sake of clarity, however, an updated version of Annex to Decision 97/634/EC should be published herewith, showing the exporters whose undertakings are currently in force.HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 97/634/EC is hereby replaced by the Annex hereto.Article 2This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Communities.Done at Brussels, 26 July 2000.For the CommissionPascal LamyMember of the Commission(1) OJ L 56, 6.3.1996, p. 1.(2) OJ L 128, 30.4.1998, p. 18.(3) OJ L 288, 21.10.1997, p. 1.(4) OJ C 253, 31.8.1996, p. 18.(5) OJ C 253, 31.8.1996, p. 20.(6) OJ L 267, 30.9.1997, p. 81. Decision as last amended by Regulation (EC) No 2592/1999, (OJ L 315, 9.12.1999, p. 17).(7) OJ L 267, 30.9.1997, p. 1.(8) OJ L 267, 30.9.1997, p. 19.(9) OJ L 101, 16.4.1999, p. 1. Regulation as last amended by Regulation (EC) No 2652/1999, (OJ L 325, 17.12.1999, p. 1).(10) See page 1 of this Official Journal.ANNEXLIST OF COMPANIES FROM WHICH UNDERTAKINGS ARE ACCEPTED>TABLE>